          Case 8:18-cv-01041-GJH Document 66 Filed 11/02/18 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


ROBYN KRAVITZ, et al.

                       Plaintiffs,

v.                                                              Case No. 18-cv-01041

UNITED STATES DEPARTMENT OF
COMMERCE, et al.

                       Defendants.


                JOINT STATUS REPORT REGARDING PROPRIETY OF
                        SUMMARY JUDGMENT MOTIONS

       On September 7, 2018, the Court entered a scheduling order in which it directed the

parties to submit a status report on November 2, 2018. See Dkt. 57 at 1. Two days earlier, on a

telephonic status conference to discuss the parties’ proposed scheduling order, the Court

indicated that the status report should be used to advise the Court on the parties’ views regarding

the propriety and scope of summary judgment motions.

       Upon conferring, the parties have been unable to resolve their disagreements. The parties’

respective positions are stated below.

Plaintiffs’ Position

       Plaintiffs respectfully request a status conference with the Court during the week of

November 5 for guidance on how the parties should proceed with respect to summary judgment

motions before needlessly consuming the Court’s time and resources with extensive pre-trial

briefing and argument. As detailed below, Plaintiffs do not believe that the issues in this case can

be resolved on summary judgment. Defendants, meanwhile, do not actually intend to move for

summary judgment on the basis of the full record that has been developed in the case. Rather,
          Case 8:18-cv-01041-GJH Document 66 Filed 11/02/18 Page 2 of 8



they intend to seek summary judgment on the ground that the Court is limited to considering

only the administrative record. Given Defendants’ propensity in the New York census cases for

filing eleventh-hour interlocutory petitions for appellate review of pre-trial rulings and seriatim

requests to stay proceedings, there is a clear risk that Defendants will seek to leverage a pre-trial

summary judgment ruling to delay a final judgment on the merits of their claims until it is simply

too late for Plaintiffs to obtain effective relief. To ensure the efficient resolution of the case and

avoid piecemeal rulings and seriatim appeals that could prevent Plaintiffs from securing timely

relief, Plaintiffs urge the Court to consider these issues together as part of the scheduled trial in

this action—just as the Court presiding over parallel census cases in the Southern District of

New York is doing. See State of New York et al. v. United States Department of Commerce et al.,

No. 1:18-cv-02921, Dkt. 363 (S.D.N.Y. Sept. 30, 2018).

        Plaintiffs’ position is that summary judgment motions are inappropriate here, because

disputed issues of material fact requiring a trial clearly exist and burdensome briefing and

adjudication of detailed pretrial motions will waste, not save, time and judicial resources. In the

New York census cases, Judge Furman has already determined that trial is “necessary to resolve

the claims in this case,” State of New York et al. v. United States Department of Commerce et al.,

No. 1:18-cv-02921, Dkt. 363 (S.D.N.Y. Sept. 30, 2018), and that trial is set to begin next

Monday.

        With regard to the issue of Plaintiffs’ standing, the parties have served multiple expert

reports and have conducted intensive expert discovery on this issue. Summary judgment briefing

and accompanying affidavits on disputed factual issues, such as whether the inclusion of the

citizenship question will in fact lead to a disproportionate undercount of sufficient magnitude to

harm at least one Plaintiff through vote dilution and/or a loss of benefits from federal funding,



                                                   2
          Case 8:18-cv-01041-GJH Document 66 Filed 11/02/18 Page 3 of 8



will be voluminous and fact-intensive. Plaintiffs believe that full trial on this issue is plainly

necessary, and proceeding directly to trial will be far more efficient.

       Because standing involves a threshold question of subject matter jurisdiction, the Court

must decide this factual dispute before making any ruling on the merits of Plaintiffs’ claims. See

Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 101 (1998). Defendants have advised

Plaintiffs that they intend to move for summary judgment on the ground that the Court is limited

to reviewing the administrative record when assessing the merits of Plaintiffs’ claims. While

Plaintiffs disagree that the Court is so limited, the Court has already permitted extra-record

discovery based on Plaintiffs’ “strong preliminary showing that Defendants have acted in bad

faith,” Dkt. 48 at 33, and the parties have conducted document discovery and depositions bearing

on Defendants’ bad faith and the pretextual nature of the stated reason for their decision to add

citizenship as a subject on the 2020 Census questionnaire. The Court should weigh such

evidence at trial. See, e.g., Valley Citizens for a Safe Env’t v. Aldridge, 886 F.2d 458, 460 (1st

Cir. 1989); Buffalo Cent. Terminal v. U.S., 886 F. Supp. 1031, 1047-48 (W.D.N.Y. 1995).

       Moreover, Plaintiffs submit that the in-court presentation of extra-record evidence can be

accomplished without prejudice to Defendants’ argument that the Court’s ruling should be based

solely on the administrative record. The question regarding the appropriate scope of the Court’s

review therefore can be resolved efficiently as part of a bench trial at which the Court may hear

both evidence concerning the administrative record and extra-record evidence. Judge Furman has

taken exactly this approach, explaining that “Defendants remain free to argue at trial that the

Court should disregard all evidence outside the administrative record.” State of New York et al.,

No. 1:18-cv-02921, Dkt. 405 at 3 (Oct. 26, 2018). Judge Furman has directed the parties to




                                                   3
          Case 8:18-cv-01041-GJH Document 66 Filed 11/02/18 Page 4 of 8



differentiate between arguments in their trial briefing that are based solely on the administrative

record and those based on materials outside the record. See id.

       In addition, Plaintiffs’ claims in the Kravitz and LUPE cases include not only an APA

claim, but also claims under the Enumeration Clause, the Equal Protection Clause, and for

conspiracy under 42 U.S.C. § 1985(3). 1 Given that the Court will need to try issues relating to

Plaintiffs’ standing and these non-APA claims, it will be far more practical and effective to have

all issues presented together at trial. This is particularly so given the looming deadlines for the

2020 Census that threaten to moot the relief sought by Plaintiffs if final judgment in this case is

unduly delayed. Defendants’ plan to generate motion papers to which the Plaintiffs must respond

in kind, and that this Court must review, would be a waste of party and Court resources and

could lead to piecemeal rulings, appeals, and remands that will unnecessarily delay the resolution

of this litigation, perhaps beyond the time the parties have to resolve these issues.

Defendants’ Position

       Defendants intend to move for summary judgment on November 12, 2018, consistent with

the Court’s scheduling order. ECF No. 57. Among other arguments, Defendants intend to argue

that Plaintiffs cannot meet their burden to establish standing.

       As to the merits, and as their summary judgment motion will further explain, this challenge

to final agency action is properly reviewed, if at all, on the basis of the administrative record the

agency compiled. Plaintiffs bring suit under the Administrative Procedure Act (APA), 5 U.S.C.



1
  The Second Amended Complaint in this case does not include an Equal Protection Clause
claim or a conspiracy claim. However, the Court has indicated that it anticipates consolidating
this case with La Union Del Pueblo Entero v. Wilbur L. Ross, No. 8:18-cv-1570-GJH (“LUPE”)
for trial. The Amended Complaint in that case includes an Equal Protection Clause claim and a
conspiracy claim, and as Plaintiffs have previously explained, they intend to add an Equal
Protection claim as well pending the outcome of defendants’ motion to dismiss that claim in
LUPE. See Dkt. 55 at 1.

                                                  4
          Case 8:18-cv-01041-GJH Document 66 Filed 11/02/18 Page 5 of 8



§ 706. In a case arising under the APA, “[j]udicial review of administrative action is generally

confined to the administrative record.” Fort Sumter Tours v. Babbitt, 66 F.3d 1324, 1336 (4th Cir.

1995). Thus, “claims brought under the APA are adjudicated without a trial or discovery, on the

basis of an existing administrative record . . . [and accordingly] are properly decided on summary

judgment.” Audubon Naturalist Soc’y of the Cent. Atl. States, Inc. v. Dep’t of Transp., 524 F.

Supp. 2d 642, 660 (D. Md. 2007) (citing Citizens for the Scenic Severn River Bridge, Inc. v.

Skinner, 802 F. Supp. 1325, 1332 (D. Md. 1991), aff’d, 1992 WL 180138 (4th Cir. July 29, 1992)).

That is because “review of the administrative record is primarily a legal question.” Skinner, 802

F. Supp. at 1332; see also, e.g., Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 743-44 (1985)

(explaining that a court’s “factfinding capacity” is “typically unnecessary to judicial review” as

the court must rule “on the basis of the record the agency provides”).

       Although this Court’s has authorized extra-record discovery, that does not affect the

standard of review under the APA—setting the bounds of discovery is a separate issue from the

delineation of the materials appropriately considered by a court, and Defendants have not yet had

the opportunity to brief their views on the appropriate scope of such materials. As their motion

for summary judgment would more fully explain, materials produced in discovery are not a proper

subject of APA review unless those materials were part of the record before the agency. 5 U.S.C.

§ 706. The bad-faith exception to record review simply “operate[s] to identify and plug holes in

the administrative record.” Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir. 2005).

       Thus, Plaintiffs’ claims should be resolved on summary judgment. That Plaintiffs raise a

constitutional claim is of no moment, because the APA and its strictures on judicial review govern

all claims in this case. Congress has not carved out constitutional claims, such as Plaintiffs’ claims

under the Enumeration Clause, from this general rule. Section 706 of the APA commands that,



                                                  5
          Case 8:18-cv-01041-GJH Document 66 Filed 11/02/18 Page 6 of 8



“the reviewing court shall . . . interpret constitutional [ ] provisions,” and shall “hold unlawful and

set aside agency action, findings, and conclusions found to be . . . contrary to constitutional right,

power, privilege, or immunity.” 5 U.S.C. § 706. Unambiguously, § 706 states that, “[i]n making

the foregoing determination[], the court shall review the whole record or those parts of it cited by

a party.” Id.; see also, e.g., Chang v. United States Citizenship & Immigration Servs., 254 F. Supp.

3d 160, 161 (D.D.C. 2017); Jarita Mesa Livestock Grazing Ass’n v. U.S. Forest Serv., 58 F. Supp.

3d 1191, 1232–33 (D.N.M. 2014); Evans v. Salazar, 2010 WL 11565108, at *2 (W.D. Wash. July

7, 2010); Harvard Pilgrim Health Care of New England v. Thompson, 318 F. Supp. 2d 1, 10 (D.R.I.

2004); Charlton Mem’l Hosp. v. Sullivan, 816 F. Supp. 50, 51 (D. Mass. 1993). In any event,

summary judgment would be appropriate to show that Plaintiffs failed to prove any violation of

these provisions. To the extent that Plaintiffs disagree about the scope of materials that should be

considered, they may advance their arguments through an opposition to Defendants’ motion for

summary judgment.

       Defendants do not understand how summary judgment briefing, on the schedule previously

set by this Court, would disadvantage the Plaintiffs (beyond of course, the exertion of drafting

summary judgment briefs). Contrary to Plaintiffs’ suggestion that summary judgment briefing

would “lead to piecemeal rulings, appeals, and remands,” deciding this case at summary

judgment—for either side—would likely be faster and more efficient than holding a trial, and

would appropriately queue all of the issues for appellate review.

       Defendants do not believe a status conference is necessary. To the extent that Plaintiffs

disagree that summary judgment is warranted for Defendants, they may raise those arguments by

opposition to Defendants’ summary judgment motion. And, lead counsel for this case will be

occupied at trial in New York over the coming weeks. Should the Court schedule a status



                                                  6
          Case 8:18-cv-01041-GJH Document 66 Filed 11/02/18 Page 7 of 8



conference, Defendants therefore respectfully request that the conference be held by phone to

facilitate participation by counsel at trial in New York.




                                                  7
         Case 8:18-cv-01041-GJH Document 66 Filed 11/02/18 Page 8 of 8



Dated: November 2, 2018

                                           Respectfully submitted,


 /s/ Shankar Duraiswamy                /s/ Carol Federighi


Shankar Duraiswamy*                        Joseph H. Hunt
Dustin Cho*                                Assistant Attorney General
Daniel Grant (Bar Number 19659)
Bianca Nunes*                              Brett A. Shumate
Tina M. Thomas*                            Deputy Assistant Attorney General
Karun Tilak*
                                           Carlotta P. Wells
COVINGTON & BURLING LLP                    Assistant Branch Director
One CityCenter
850 Tenth Street, NW                       Kate Bailey
Washington, D.C. 20001-4956                Garrett Coyle
Tel: (202) 662-6000                        Stephen Ehrlich
Fax: (202) 662-6302                        Carol Federighi
sduraiswamy@cov.com                        Trial Attorneys
dcho@cov.com                               United States Department of Justice
dgrant@cov.com                             Civil Division, Federal Programs Branch
bnunes@cov.com                             P.O. Box 883
tthomas@cov.com                            Washington, DC 20044
ktilak@cov.com                             Tel.: (202) 514-1903
                                           carol.federighi@usdoj.gov
P. Benjamin Duke*
                                           Attorneys for Defendants
COVINGTON & BURLING LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018-1405
Tel: (212) 841-1000
Fax: (212) 841-1010
pbduke@cov.com

Attorneys for Plaintiffs

*Admitted pro hac vice




                                       8
